DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 13, 2021.  As directed by the amendment: claims 21, 32 and 37 have been amended, claims 1-20, 28-29 and 38 have been cancelled, and no claims have been added.  Thus, claims 21-27, 30-37 and 39-40 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the §112(a) and §112(b) rejections of the previous action, except for the §112(b) rejection to claim 40 which is maintained because Applicant has not argued the rejection, nor amended the claim.  
Response to Arguments
Applicant’s arguments, see Remarks, filed August 13, 2021, with respect to the rejections of claims 21-27, 30-37 and 39-40 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dearmond et al. (Dearmond), US 2018/0236165 A1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 40, line 4 recites “…reflected signals indicate that the catheter of the catheter adapter is occluded” which renders the claim indefinite because it is not clear whether the reflected signals indicate that the catheter or the catheter adapter is occluded.  For purposes of examination, Examiner is interpreting the recited lines to be “…reflected signal indicate that the catheter is occluded.”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dearmond et al. (Dearmond), US 2018/0236165 A1.
Regarding claim 21, Dearmond discloses a housing (housing 11, P0039, to include signaling tubing 2 and connectors 3 and 7 at the distal and proximal ends, respectively, as shown in Fig. 10F) for use with a catheter adapter (catheter adapter, see annotated Fig. 10 below) for detecting occlusion of a catheter (catheter 1, P0039) coupled to the catheter adapter, the housing comprising: a distal end of the housing (distal end of the housing, see annotated Fig. 10 below) that is configured to couple to a 

    PNG
    media_image1.png
    513
    723
    media_image1.png
    Greyscale

Regarding claim 30, Dearmond discloses the housing of claim 21, the housing further comprising: one or more waveguides (Doppler window 4 for the received signals, P0039, and signaling unit 6 for the emitted signals, P0039) that extend distally within the wall of the inner lumen of the housing (the housing 11 forms a wall around and encompasses the Doppler window 4 and thus the Doppler window 4 extends distally, because it is a three dimensional object, within the wall of the inner lumen of the housing), the one or more transducers emitting the signals and receiving the reflected signals through the one or more waveguides.  
Regarding claim 31,
Regarding claim 32, Dearmond discloses a system for detecting occlusion of a catheter comprising: a catheter adapter having a proximal end (proximal end of the adapter, see annotated Fig. 10B below) and a distal end (distal end of the catheter adapter, see annotated Fig. 10B below); a catheter that extends distally from the distal end of the catheter adapter; a housing having a proximal end, a distal end, and a wall (interpretation no. 3 from above) comprising an inner surface forming an inner lumen of the housing that extends between the proximal end of the housing and the distal end of the housing to thereby provide a fluid pathway into the catheter when the housing is coupled to the catheter adapter; one or more transducers positioned in a wall of the inner lumen of the housing (interpretation no. 3 from above), the one or more transducers emitting signals into the inner lumen of the housing in a distal direction and receiving the signals after the signals have been reflected by the catheter (detector for detecting the test signal fully capable of receiving the signals after the signals have been reflected by the catheter which compare non-occluded to occluded signals to determine patency of the lumen, as described in P0037), wherein the one or more transducers are: proximate the inner lumen (interpretation 3 – signal generator 13 is proximate the inner perimeter of the housing 11 that forms the inner lumen); or separated from the inner lumen by one or more buffer elements each comprising a membrane, a coating, or an adhesive; and a processor that analyses the reflected signals to detect when the reflected signals indicate that the catheter of the catheter adapter is occluded.

    PNG
    media_image1.png
    513
    723
    media_image1.png
    Greyscale

Regarding claim 33, Dearmond discloses the system of claim 32, wherein the housing is integral to the catheter adapter (Dearmond, in certain aspects the inline device in integrated into the cannula or catheter that is to be inserted into the patient, P0025).  
Regarding claim 34, Dearmond discloses the system of claim 32, wherein the housing is separate from but connectable to the catheter adapter (Dearmond, in other aspects the inline device will comprise a connector at both ends that are configured for placing or removing the device from the fluid path, P0025).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dearmond in view of Richmond, US 5,445,630.
Regarding claim 22, Dearmond discloses the housing of claim 21.
Dearmond teaches a male luer lock 3 connector for the housing, P0039, as well as that the inline device will comprise a connector at both ends that are configured for placing or removing the device from the fluid path, P0025.
Dearmond does not explicitly teach wherein the distal end of the housing is threaded such that the distal end of the housing is threadedly coupled to the proximal end of the catheter adapter. 
However, Richmond teaches a spike with luer fitting wherein the connection between male and female luer fittings are threaded, col. 4, lines 51-56.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the luer lock connection of Dearmond to include threads, as taught by Richmond, for the purpose of more securely connecting the housing to the adapter. 
Regarding claim 23, Dearmond discloses the housing of claim 21.
Dearmond teaches a female luer lock 7 connector for the housing.
Dearmond does not explicitly teach wherein the proximal end of the housing is threaded such that the proximal end of the housing is threadedly coupled to the intravenous line.  
However, Richmond teaches a spike with luer fitting wherein the connection between male and female luer fittings are threaded, col. 4, lines 51-56.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the luer lock connection of Dearmond to include threads, as taught by Richmond, for the purpose of more securely connecting the housing to the intravenous line. 
Claims 24-27, 36-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Dearmond in view of Roger et al. (Roger), US 2017/0340801 A1.
Regarding claim 24, Dearmond discloses the housing of claim 21.
Dearmond does not teach wherein the one or more transducers comprise one or more piezoelectric elements.  
However, Roger teaches a system for extracting flow rate information (P00015-00016) wherein the one or more transducers (transducer 24, P0072) comprise one or 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the signaling unit of Dearmond with the transducer taught by Roger as a simple substitution of one transducer (Dearmond, electromagnet P0039) for another (Roger, piezoelectric transducer, P0015-0016) to obtain the predictable result of applying the Doppler effect (Dearmond P0039 and Roger P0016) to determine flow rate (to include measuring flow rates indicative of a occlusion or complete blockage, and thus no flow), as taught by Roger (Roger, system uses a piezoelectric or electromagnetic transducer for transmitting ultrasonic waves, P0015, and piezoelectric or electromagnetic crystal to receive echoes, P0016). 
Regarding claim 25, Dearmond in view of Rogers teaches the housing of claim 24, wherein the one or more piezoelectric elements comprise one or more piezoelectric crystals (Rogers, piezoelectric crystal 28, P0072, and piezoelectric crystal 34, P0075).  
Regarding claim 26, Dearmond in view of Rogers teaches the housing of claim 25, wherein at least one of the one or more piezoelectric crystals is electrically coupled to a signal generator (Rogers, transducer excitation apparatus 42, P0072) and receives, from the signal generator, an electrical driving signal (Rogers, electrical field, P0072) that causes the at least one of the one or more piezoelectric crystals to emit the signals into the inner lumen of the housing (Rogers, piezoelectric crystal 28 is fully capable of emitting signals into the inner lumen of the housing).
Regarding claim 27,
Regarding claim 36, Dearmond discloses the system of claim 32.
Dearmond does not teach wherein the one or more transducers comprise one or more piezoelectric elements, the system further comprising: a signal generator that is electrically coupled to at least one of the one or more piezoelectric elements, the signal generator providing an electrical signal to the at least one of the one or more piezoelectric elements to thereby cause the at least one of the one or more piezoelectric elements to emit the signals into the inner lumen of the housing.  
However, Roger teaches a system for extracting flow rate information (P00015-00016) wherein the one or more transducers (transducer 24, P0072) comprise one or more piezoelectric elements (piezoelectric crystal 28, P0072, and piezoelectric crystal 34, P0075), the system further comprising: a signal generator (transducer excitation apparatus 42, P0072) that is electrically coupled to at least one of the one or more piezoelectric elements (P0072), the signal generator providing an electrical signal (electrical field, P0072) to the at least one of the one or more piezoelectric elements to thereby cause the at least one of the one or more piezoelectric elements to emit the signals (ultrasonic waves 30a, P0073) into the inner lumen of the housing (piezoelectric crystal 28 is fully capable of emitting signals into the inner lumen of the housing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the signaling unit of Dearmond with the piezoelectric transducers taught by Roger as a simple substitution of one transducer (Dearmond, electromagnet P0039) for another (Roger, piezoelectric transducer, P0015-0016) to obtain the predictable result of applying the Doppler effect (Dearmond P0039 and Roger P0016) to determine flow rate (to include measuring flow rates indicative of a 
Regarding claim 37, Dearmond discloses a system for detecting occlusion of a catheter comprising (claims limitations mapped as above for claim 21, unless noted otherwise below): a catheter adapter having a proximal end and a distal end; a catheter that extends distally from the distal end of the catheter adapter; a housing having a proximal end that is configured to receive an intravenous line, a distal end that is configured to couple to the proximal end of the catheter adapter, and a wall comprising an inner surface and an outer surface (outer surface is opposite of the inner surface), wherein the inner surface forming an inner lumen of the housing that extends between the proximal end of the housing and the distal end of the housing to thereby provide a fluid pathway from the intravenous line to the catheter; a signal generator (signal generator 13, P0039, an electromagnet connected to an internal power source) to emit signals in a distal direction into the inner lumen of the housing such that the signals travel distally through and reflect from the catheter; and a processor analysing the electrical signal to detect when the reflected signals indicate that the catheter is occluded.
Dearmond does not teach one or more piezoelectric crystals wherein the one or more piezoelectric crystals are: proximate the inner lumen; or separated from the inner lumen by one or more buffer elements each comprising a membrane, a coating, or an adhesive; and the signal generator electrically coupled to at least one of the one or more piezoelectric crystals, the signal generator providing an electrical driving signal to 
However, Roger teaches a system for extracting flow rate information (P00015-00016) having one or more piezoelectric crystals (piezoelectric crystal 28, P0072, and piezoelectric crystal 34, P0075); and the signal generator (transducer excitation apparatus 42, P0072) electrically coupled to at least one of the one or more piezoelectric crystals (P0072), the signal generator providing an electrical driving signal (electrical field, P0072) to the at least one of the one or more piezoelectric crystals to thereby cause the at least one of the one or more piezoelectric crystals to emit signals (ultrasonic waves 30a, P0073) in a distal direction into the inner lumen of the housing such that the signals travel distally through and reflect from the catheter (piezoelectric crystal 28 is fully capable of emitting signals in a distal direction into the inner lumen of the housing such that the signals travel distally through and reflect from the catheter), and the processor (processing unit 50 P0080) coupled to at least one of the one or more piezoelectric crystals (Fig. 4) to thereby receive an electrical signal representing the reflected signals received at the at least one of the one or more piezoelectric crystals (reflected waves 30b, P0075).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the signaling unit of Dearmond with the 
Regarding claim 39, Dearmond in view of Rogers teaches the system of claim 37, wherein the one or more piezoelectric crystals comprise a single piezoelectric crystal that emits the signals and receives the reflected signals (Rogers, it should be appreciated however that first piezoelectric crystal 28 could perform both emitter and receiver functions, in which case second crystal 34 is not needed, P0074).
Regarding claim 40, Dearmond in view of Rogers teaches the system of claim 37, further comprising: an indicator unit (Dearmond, detector, P0026); wherein the processor causes the indicator unit (Dearmond, the detector can be in communication with a controller that is programmed to analyze the test signal, P0007) to output an alert (Dearmond, detector can be configured to produce a signal (e.g. and alarm) alerting a caretaker of a possible occlusion, P0026) to a user when the reflected signals indicate that the catheter of the catheter adapter is occluded.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Dearmond in view of Schwab et al. (Schwab), US 5,769,819.
Regarding claim 35,
Dearmond does not teach wherein a distal end of the catheter includes one or more inner facets, outer facets, inner curved portions, or outer curved portions to improve the reflection of the signals.  
However, Schwab teaches a catheter distal tip component wherein a distal end of the catheter (distal end shown in Fig. 3) includes one or more inner facets (facets, see annotated Fig. 3 below), outer facets (proximal shave 55, col. 3, line 67), inner curved portions, or outer curved portions to improve the reflection of the signals.  

    PNG
    media_image2.png
    309
    815
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the catheter of Dearmond with the distal tip of Schwab for the purpose of providing a flexible tip to give the advantage of a high performance, flexible, highly trackable, low profile tip, as taught by Schwab, col. 2, line 66 to col. 3, line 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.A.D./Examiner, Art Unit 3783                  

/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783